Exhibit 10.2

FIRST AMENDMENT

TO

PORT OF DUBUQUE PUBLIC PARKING FACILITY

DEVELOPMENT AGREEMENT

BETWEEN

THE CITY OF DUBUQUE, IOWA

AND

DIAMOND JO, LLC

Whereas, a Development Agreement (the Agreement), dated February 5, 2007, was
entered into by and between the City of Dubuque, a municipal corporation of the
State of Iowa (City), and Diamond Jo, LLC (f/k/a DJ Gaming Company, LLC), a
Delaware limited liability company (DJ); and

Whereas, City and DJ now desire to amend the Development Agreement as set forth
herein.

Now, therefore, the parties agree that the Development Agreement is amended as
follows:

1. Section 2.1 is amended to read as follows:

2.1.          Design and Construction of the Public Parking Facility. Subject to
the conditions set forth in this Agreement, City agrees to design and construct
the Public Parking Facility at a cost estimated to be approximately
$23,043,800.00 on the Public Parking Facility Real Estate.

(1)            The footprint of the Public Parking Facility shall be consistent
with the concept shown on Exhibit I, and in harmony with the DJ Development and
the Port of Dubuque Adams Development, L.L.C., and The Durrant Group, L.L.C.
Development in appearance and function.

(2)            City shall retain either YWS Architects or The Durrant Group,
Inc., based on whichever architect comes in with the lower bid, to design the
Public Parking Facility on terms acceptable to City in its sole discretion (the
“Project Architect”).

(3)            City shall hold weekly progress meetings with the Project
Architect, DJ and its representatives during the design and construction of the
Public Parking Facility.

City agrees to allow DJ to provide input and comments on the design of the
Public Parking Facility, including but not limited to providing DJ timely copies
of all design documents and correspondence regarding design and providing timely
notice to DJ of any meetings regarding the design of the Public Parking Facility
and allowing DJ to attend such meetings.


--------------------------------------------------------------------------------


(4)                                  In the event City fails to retain the
Project Architect by March 1, 2007, DJ may at its option terminate this
Agreement by written notice to City. Termination of this Agreement shall be DJ’s
sole remedy for failure of City to retain the Project Architect. DJ shall not be
entitled to reimbursement of any costs or damages incurred by DJ in connection
with this Agreement.

(5)                                  City shall retain as a cost of the design
of the Public Parking Facility an architecture firm to provide such design
review as City determines necessary of the Project Architect’s design.

(6)                                  The parties agree that the Public Parking
Facility shall be designed to include a north façade alternate (the “North
Façade Alternate”), which shall be included as part of the plans and
specifications for the Public Parking Facility and bid at the same time as the
primary construction contract for the Public Parking Facility. The City shall
have the right, in its sole discretion and without the prior consent of DJ, to
either (i) accept a bid and proceed with the construction of the North Façade
Alternate as part of the primary construction contract for the Public Parking
Facility, or (ii) decline to accept a bid for the North Façade Alternate when
the primary construction contract is awarded. If the City determines not to
accept a bid for the North Façade Alternate when the primary construction
contract for the Public Parking Facility is awarded, the City shall calculate
the average of all bids received for the construction of the North Façade
Alternate that were received at such time, and the average amount so calculated
or, if greater, the amount bid by the contractor being awarded the primary
construction contract, shall be included in the amount of the Bonds described in
Section 2.3 hereof. The City shall place the proceeds from the Bonds related to
the North Façade Alternate in an interest bearing account. At any time prior to
June 1, 2012, the City may determine to use those Bond proceeds, and such other
City funds as it may determine to be appropriate, to construct the North Façade
Alternate. In the event the City does not elect to use those Bond proceeds to
construct the North Façade Alternate prior to June 1, 2012, those Bond proceeds
including investment income thereon, will be applied to redeem Bonds on that
date or as soon as is practicable once such election is made pursuant to the
redemption provisions of the Bonds generally described in Section 2.3 (4) below.

2. Section 2.3 is amended to read as follows:

2.3.                              City Financing Obligations. City agrees,
subject to the conditions set forth in Section 2.4 below, to issue tax increment
financing bonds (the Bonds) for the remaining costs associated with the design
and construction of the Public Parking Facility in such amount as to allow for
the Bonds to be paid off over a

2


--------------------------------------------------------------------------------


period of thirty (30) years utilizing the Incremental Property Tax Revenues (as
defined below) and the income earned on any reserve fund, in whole, or in part
should the Incremental Property Tax Revenues and income earned on any reserve
fund exceed the Bond payment obligations from the DJ Development and assuming a
minimum assessment amount as provided in Exhibit D.

(1)                                  Interest and principal shall be paid from
Incremental Property Tax Revenues generated by the DJ Development and income
earned on the any reserve fund, as provided in Exhibit D.

(2)                                  DJ recognizes and agrees that Incremental
Property Tax Revenues are solely and only the incremental taxes collected by
City in respect to the DJ Development, which does not include property taxes
collected for the payment of bonds and interest of each taxing district, and
taxes for the regular and voter-approved physical plant and equipment levy, and
any other portion required to be excluded by Iowa law. Accordingly, the parties
understand that due to the amounts that are legally required to be excluded from
the Incremental Property Tax Revenues, such incremental taxes will not include
all amounts paid by DJ as regular property taxes.

(3)                                  DJ acknowledges and agrees that it shall
identify for City a purchaser for the Bonds (the Purchaser) and City agrees to
negotiate in good faith with the Purchaser with respect to the terms of the
Bonds. Except as specifically set forth herein, DJ further acknowledges and
agrees that the Bonds shall be sold on such terms and conditions, bear such
interest rates, have such reserve funding requirements, mature at such times and
in such amounts as City, in its sole but reasonable, good faith discretion,
shall determine to be acceptable to it and the Purchaser and shall be payable
from and secured solely and only by a pledge of the Incremental Property Tax
Revenues to be collected by City in respect of the DJ Development and income
earned on any reserve fund during a period not to exceed thirty (30) years.

(4)                                  Proceeds of the Bonds shall be applied only
to the payment of capitalized interest thereon (if necessary), debt service
reserve funding, costs of issuance and the payment of the costs of the design
and construction of the Public Parking Facility. The terms of the Bonds shall
provide in substance that the portion of the Bonds issued in anticipation of the
construction of the North Façade Alternate, plus any income earned thereon, and
not so used for that purpose, shall be used by the City to defease or call Bonds
upon the election described under Section 2.1(6) hereof.

(5)                                  City shall have no obligation to fund the
costs of the design and construction of the Public Parking Facility to be paid
hereunder from any source other than the proceeds of the Bonds.

3


--------------------------------------------------------------------------------


(6)                                  City’s obligation to issue the Bonds and
undertake its obligations hereunder shall be subject in all respects to
unavoidable delays, the provisions of this Section and Section 2.4, and to the
satisfaction of all conditions required (in the reasonable judgment of bond
counsel for City) by Chapter 403 of the Code of Iowa, as amended, with respect
to the issuance of the Bonds.

(7)                                  The parties agree that in the event the
election is not made by the City to construct the North Façade Alternate as
provided in Section 2.1(6) and the funds that are held in escrow for the North
Façade Alternate are used to call and satisfy a portion of the Bonds as provided
in Section 2.3(4) above, any excess Incremental Property Tax Revenues that are
not attributable to an increase in valuation of the DJ Development or the
applicable tax rate and which would have otherwise been used to pay principal
and interest on the Bonds related to the North Façade Alternate shall be placed
in an interest earning escrow account by the City and along with any income
earned thereon, used to call or defease the Bonds. DJ shall have the right to
select the Bonds that will be called or defeased.

3. Section 2.4 is amended to read as follows:

2.4.                             Limitations on Financial Undertakings of City.
Notwithstanding any other provisions of this Agreement, City shall have no
obligation to DJ under this Agreement to issue the Bonds or to fund the design
or construction of the Public Parking Facility, if any of the following
conditions exist as of August 31, 2007:

(1)                                 City is unable to complete the sale of the
Bonds on such terms and conditions as it shall deem necessary or desirable in
its sole discretion; or

(2)                                 City is entitled (or, with the passage of
time or giving of notice, or both, would be entitled) under this Agreement to
exercise any remedies set forth therein as a result of any Event of Default;

(3)                                 DJ fails to sign the Minimum Assessment
Agreement and provide City with the guaranty required by Section 1.4; or

(4)                                 There has been, or there occurs, a material
adverse change in the financial condition of DJ, which change(s) make it
substantially more likely, in the reasonable judgment of City, that DJ will be
unable to fulfill its covenants and obligations under this Agreement.

4. Section 2.5 is amended to read as follows:

2.5.                              Use of Tax Increments. DJ recognizes that City
intends to utilize the Incremental Property Tax Revenues collected each year in
respect of the DJ

4


--------------------------------------------------------------------------------


Development and the income generated on any reserve fund to pay debt service on
the Bonds. Notwithstanding the foregoing, except as provided in Section 2.3(7)
above, City shall be free to use any excess Incremental Property Tax Revenues
not required for the satisfaction of the principal and interest payments on the
Bonds collected each year in respect of the DJ Development (for example, those
revenues resulting from increases in valuation of the DJ Development or the
applicable tax rate) for any purpose for which the Incremental Property Tax
Revenues may lawfully be used pursuant to the provisions of the Urban Renewal
Act, and City shall have no obligation to DJ with respect to use thereof.

5. Section 3.1 is amended to read as follows:

3.1.                             Conditions Precedent. If any of the following
conditions has not occurred prior to August 31, 2007, either party may terminate
this Agreement upon written notice to the other party. DJ’s termination of this
Agreement shall be its sole remedy. DJ shall not be entitled to reimbursement of
any costs or damages incurred by DJ in connection with this Agreement. In the
event DJ elects to terminate this Agreement, DJ shall reimburse City for all
reasonable out-of-pocket costs incurred by City in connection with this
Agreement and DJ shall reimburse City for all such costs within thirty days of
receipt by DJ of City’s statement of such costs, including appropriate
documentation thereof.

(1)                                  City shall have obtained all required
design approvals from the Design Review Committee for the Public Parking
Facility and DJ shall have consented to such design, which consent shall not be
unreasonably withheld.

(2)                                  DJ and the City shall have received all
necessary approvals from any governmental agency, utility, lender, security
holder or other party whose approval is required for the undertakings and
obligations under this Agreement, specifically including, but not limited to
approval of this Agreement by the Iowa Racing and Gaming Commission and a firm
commitment from the Purchaser regarding its purchase of the Bonds on terms
satisfactory to City and DJ.

(3)                                  City shall have received and DJ shall have
approved, bids pursuant to which it can be determined that the Public Parking
Facility can be designed and constructed for an amount equal to or less than the
sum of the amounts to be provided by DJ under Section 1.2 and financed by City
under Section 2.3. Additionally, all such costs of design and construction shall
be supported by agreements with the contractors and other vendors that include a
fixed price or have a guaranteed maximum price (GMP) that permits the Public
Parking Facility to be constructed within the budget provided for herein, taking
into consideration a 10% contingency for the costs of construction of the Public
Parking Facility. The parties

5


--------------------------------------------------------------------------------


acknowledge that such fixed price or GMP shall be subject to change
modifications or orders approved by City, provided that any change orders or
modifications to such contracts that will result in the fixed price or the GMP,
together with all previous change orders or modifications, exceeding 110% of the
fixed price or the GMP, shall require the written consent of both City and DJ.

(4)                                  City and DJ shall have agreed upon the
construction cost and timing of the construction of the Public Parking Facility.

(5)                                  DJ shall have signed the Minimum Assessment
Agreement and provided City with a guaranty in a form acceptable to City for
DJ’s obligation to pay real estate taxes on the DJ Development.

(6)                                  Both parties are obligated to pursue all
required approvals as expeditiously as possible and to negotiate in good faith
to complete the execution of the agreements identified and required as
conditions precedent to the other obligations set forth herein.

6. Section 3.2 is amended to read as follows:

3.2.                             Cooperation bv the Parties. City and DJ agree
to cooperate in good faith in connection with the performance of all of the
activities contemplated herein and to use all commercially reasonable efforts
and diligence to promptly respond and perform the obligations provided for
directly or indirectly by this Agreement. The parties agree and understand that
it is their intent that the timing of the design and construction of the Public
Parking Facility will be such that the completion and opening of the Public
Parking Facility will coincide with the completion and opening of the DJ
Development. The parties agree to use all reasonable effort and resources to
assure that construction of the Public Parking Facility commences on or before
August 1, 2007 and that the sections of the Public Parking Facility shown on
Exhibit A attached hereto be completed and ready for use on or before, the later
of the opening of the DJ Development or the following:

North Section, lower three levels: August 12,2008

North Section, fourth level: November 11, 2008

South Section, all levels: November 11, 2008

In the event the sections of the Public Parking Facility are not substantially
completed and ready for use on such dates, and such delay is due to a breach by
the City of its obligations under this Agreement, the City shall pay to DJ an
amount equal to $100 per day that each section of the Public Parking Facility
remains incomplete and unopened by the foregoing dates as liquidated damages

6


--------------------------------------------------------------------------------


for its breach of this Agreement. Additionally, the parties agree that the
construction contract(s) shall include a liquidated damages provision that
provides for the contractor to pay to DJ the amount of $1,000 for each day each
section of the Public Parking Facility remains unfinished after the later of the
opening of the DJ Development and the foregoing dates.

CITY OF DUBUQUE, IOWA

 

 

 

 

 

 

 

 

By:

/s/ ROY D. BUOL

 

 

 

Roy D. Buol, Mayor

 

 

 

 

 

 

 

 

 

 

By:

/s/ JEANNE F. SCHNEIDER

 

 

 

Jeanne F. Schneider, City Clerk

 

 

 

 

 

 

 

 

 

 

DIAMOND JO, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ JONATHAN SWAIN

 

 

 

7


--------------------------------------------------------------------------------


[g190451kgi001.jpg]

8


--------------------------------------------------------------------------------